409A Amendment to the Pacific State Bank Salary Continuation Agreement for Pacific State Bank (“Company”) and (“Executive”) originally entered into the Pacific State Bank Salary Continuation Agreement (“Agreement”) on September 30, 2003.Pursuant to Article 7 of the Agreement, the Company and the Executive hereby adopt this 409A Amendment, effective January 1, RECITALS This Amendment is intended to bring the Agreement into compliance with the requirements of Internal Revenue Code Section 409A.Accordingly, the intent of the parties hereto is that the Agreement shall be operated and interpreted consistent with the requirements of Section 409A.Therefore, the following changes shall be made: 1. Section 1.1, “Change of Control”, shall be deleted in its entirety and replaced with the following Section 1.1: “Change in Control” shall mean a change in ownership or control of the Company as defined in Treasury Regulation §1.409A-3(i)(5) or any subsequently applicable Treasury Regulation. 2. The following provision regarding “Separation from Service” distributions shall be added as a new subsection 14 under Article 1, as follows: “Separation from Service” Notwithstanding anything to the contrary in this Agreement, to the extent that any benefit under this Agreement ispayable upona “Termination of Employment,” “Termination of Service,” or other event involving the Executive’s cessation of services, such payment(s) shall not be made unless such event constitutes a “Separation from Service” as defined in Treasury Regulations Section 1.409A-1(h). 3. Section 2.2.1, “Amount of Benefit”, shall be amended to delete the Vesting Schedule in its entirety and to replace it with the following: Plan Year% Vested in Accrual
